Judgment, Supreme Court, New York County, entered on June 2, 1976, directing appellant to turn over funds in its possession, together with interest thereon, unanimously modified, on the law, to the extent of striking therefrom the provision for interest, and, as so modified, the judgment is affirmed, without costs and without disbursements. There is no challenge to so much of the judgment as directs a turnover of the funds in the brokerage account which petitioner, his wife and daughter maintained with appellant. Relations between the three family members deteriorated and the brokerage account was frozen. Petitioner’s subsequent, unilateral request that the moneys in the account be placed in an interest bearing account did not create a duty on the part of appellant to make the subject funds income producing. Absent consent from the three individuals or a court directive, appellant was justified in not *531acting, and, accordingly, the award of interest at bank rates from October, 1970 was unjustified. Concur—Murphy, P. J., Birns, Capozzoli and Lane, JJ.